The branch of the motion seeking leave to dispense with printing of exhibits is granted on condition that the originals thereof are filed with this court on or before the Wednesday preceding the first day of the term for which the appeal is noticed for argument. That branch of the motion for a stay is granted on condition that appellant files an undertaking pursuant to sections 299 and 301 of the Surrogate’s Court Act in the sum of $50,000 within 10 days from the date of the order to be entered herein and on the further condition that the appellant procures the record on appeal and appellant’s points to be served and filed on or before May 1, 1962, with notice of argument for the June 1962 Term of this court, said appeal to he argued or submitted when reached. In the event that the appeal is not perfected for the June Term, the amount of the bond shall be increased to $100,000. Settle order on notice. Concur — Breitel, J. P., Rabin, Valente, McNally and Eager, JJ.